      Case 2:18-cv-09826-JLS-PLA Document 96 Filed 07/02/19 Page 1 of 1 Page ID #:667



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES-GENERAL

Case No.: CV 18-9826-JLS (PLA)                                                                    Date: July 2, 2019

Title:    Jonathan Grigsby v. Debbie Asuncion, et al.


PRESENT: THE HONORABLE                    PAUL L. ABRAMS
                                          UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                   N/A                                             N/A
          Deputy Clerk                                Court Reporter / Recorder                            Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                         ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                     NONE

PROCEEDINGS:                (IN CHAMBERS)

On June 27, 2019, plaintiff filed a document entitled “Order Re: No Response from Marshals or Your Court
Clerk,” in which he complains that he has been unable to contact the U.S. Marshals and the court clerk, has only
been able to leave messages, and needs a court order to have the defendants served. Plaintiff is “tired of people
not doing their jobs.” (ECF No. 95).

On March 19, 2019, the Court denied plaintiff’s Motion seeking an order that the U.S. Marshal serve the
summons and complaint on the defendants named in the complaint (approximately 20 defendants). (ECF Nos.
32, 33). On April 9, 2019, in response to another motion, the Court warned plaintiff that if service is not waived
by defendants, then plaintiff must proceed with some other form of service consistent with the Federal rules.
(ECF Nos. 61, 62). On May 28, 2019, the Court granted plaintiff’s May 15, 2019, request for an extension of
45 days to serve 23 defendants in this action (ECF Nos. 93, 94), but again advised him that the method of service
of the summons and Complaint that he chooses to use must be timely and must comply with the Federal Rules
of Civil Procedure. (ECF No. 94). The Court advised that it would not be sympathetic to a future request for
additional time to serve defendants if it turns out that plaintiff has been attempting to serve those defendants in
a manner that is not authorized by federal rules. (Id.).

Plaintiff’s June 27, 2019, request that the U.S. Marshal serve the summons and complaint in this action is denied
for the same reasons as previously set forth (see ECF No. 33). It is in fact plaintiff’s job to effect service in this
action, and his time for doing so will soon expire. Plaintiff is also advised that contact with the Court must be
through written motion, not by telephone call.

cc:      Jonathan Grigsby, pro se


                                                                                Initials of Deputy Clerk      ch




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                            Page 1 of 1
